Exhibit 10.1

FIRST AMENDED AND RESTATED LEASE

BY AND BETWEEN

PARKERS LAKE I REALTY LLC,
as Landlord,

AND

UROLOGIX, INC.,
as Tenant

DATED: AS OF AUGUST 1, 2010

PROPERTY:          Parkers Lake Pointe I, 14405 21st Avenue N., Plymouth, MN
55447



Execution Copy

--------------------------------------------------------------------------------



FIRST AMENDED AND RESTATED LEASE

          This FIRST AMENDED AND RESTATED LEASE (the “Lease”) is made as of the
1st day of August, 2010 by and between PARKER LAKE I REALTY LLC, a Delaware
limited liability company (“Landlord”), and UROLOGIX, INC., a Minnesota
corporation, with an address of 14405 21st Avenue N., Suite 111, Plymouth, MN
55447 (“Tenant”).

RECITALS

          WHEREAS, Tenant is currently leasing the Premises (as hereinafter
defined) pursuant to a certain Lease dated January 20, 1992 by and between
Parkers Lake Pointe I Limited Partnership (“LP”), as landlord, and Tenant, as
amended by Addendum to Lease Agreement dated January 20, 1992 by and between LP
and Tenant, Addendum to Lease Agreement dated June 20, 1994 by and between LP
and Tenant, Addendum to Lease Agreement dated April 5, 1995 by and between LP
and Tenant, Addendum to Lease Agreement dated March 7, 1996 by and between LP
and Tenant, Addendum to Lease Agreement dated September 30, 1996 by and between
LP and Tenant, Addendum to Lease Agreement dated November 15, 1996 by and
between LP and Tenant, Addendum to Lease Agreement dated October 31, 1997 by and
between LP and Tenant, Amendment to Lease dated March 12, 1998 by and between
Parkers Lake I Realty Corp., successor to LP (“Predecessor”) and Tenant,
Amendment to Lease dated as of March 26, 1998 by and between Predecessor and
Tenant, Amendment of Lease Agreement dated October 4, 2002 by and between
Predecessor and Tenant, as affected by Form of Consent to Sublease dated August
14, 2003 by and between Predecessor, Tenant and Incisive Surgical, Inc., and as
amended by Tenth Amendment to Lease dated October 22, 2007 by and between
Landlord, successor to Predecessor, and Tenant (as amended and assigned, the
“Original Lease”); and

          WHEREAS, Landlord and Tenant wish to replace, amend and restate, in
its entirety, the Original Lease with this Amended and Restated Lease (the
“Lease”), all as set forth herein.

ARTICLE I
BASIC TERMS

 

 

 

TENANT:

 

Urologix, Inc., a Minnesota corporation

 

 

 

TENANT’S NOTICE ADDRESS:

 

The address of the Premises

 

 

 

LANDLORD’S NOTICE ADDRESS AND ADDRESS FOR PAYMENT OF RENT:

 

c/o Great Point Investors LLC
Two Center Plaza, Suite 410
Boston, MA 02108
Attn: Joseph A. Versaggi

 

 

 

 

 

with a copy to:

 

 

 

 

 

Northmarq Real Estate Services LLC
3500 American Boulevard West, Suite 200
Bloomington, MN 55431
Attn: Lisa Dongoske

 

 

 

 

 

Rent payments may be made by wire transfer pursuant to wiring instruction
provided by Landlord for such purposes. Alternatively, rent payments shall be
sent to:

 

 

(a) by regular mail to:


--------------------------------------------------------------------------------




 

 

 

 

 

Parkers Lake I Realty LLC
14577 Collections Center Drive
Chicago, IL 60693

 

 

 

 

 

(b) by overnight mail to:

 

 

 

 

 

Bank of America Lockbox Services
14577 Collections Center Drive
Chicago, IL 60693

 

 

 

PROPERTY:

 

Parkers Lake Pointe I, 14405 21st Avenue, Plymouth, MN (the “Building”),
together with the parking areas, landscaping, walkways and other improvements
related to the Building, as described on Exhibit A.

 

 

 

PREMISES:

 

Approximately Twenty-Six Thousand Twelve (26,012) rentable square feet (16,471
of which is office space and 9,541 of which is warehouse space) located at the
Building, commonly known as Suite 111, as shown on Exhibit B.

 

 

 

PROPERTY RENTABLE AREA:

 

Approximately Thirty-Nine Thousand Seven Hundred Seventy-Nine (39,779) rentable
square feet.

 

 

 

TENANT’S PRO RATA SHARE:

 

65.4%

 

 

 

LEASE TERM:

 

Six (6) years beginning on the Lease Commencement Date and ending on the last
day of the seventy-second (72nd) full calendar month thereafter.

 

 

 

LEASE COMMENCEMENT DATE:

 

August 1, 2010

 

 

 

RENT COMMENCEMENT DATE:

 

December 1, 2010

 

 

 

BASE RENT AND RENT PAYMENT PERIODS:

 

(a) No Base Rent or Additional Rent shall be due, nor shall any such rent
accrue, for the period commencing on August 1, 2010 through and including
November 30, 2010.

 

 

 

 

 

(b) From December 1, 2010 through and including July 31, 2011, eight equal
monthly payments, each in the amount of $16,257.50;

 

 

 

 

 

(c) From August 1, 2011 through and including July 31, 2012, $198,991.80 per
year; $16,582.65 per month; and

 

 

 

 

 

(d) From August 1, 2012 through and including July 31, 2013, $202,971.64 per
year; $16,914.30 per month;

2

--------------------------------------------------------------------------------




 

 

 

 

 

(e) From August 1, 2013 through and including July 31, 2014, $207,031.07 per
year; $17,252.59 per month;

 

 

 

 

 

(f) From August 1, 2014 through and including July 31, 2015, $211,171.69 per
year; $17,597.64 per month; and

 

 

 

 

 

(g) From August 1, 2015 through and including July 31, 2016, $215,395.12 per
year; $17,949.59 per month.

 

 

 

OCCUPANCY PERIOD:

 

The period from the time Tenant first enters the Premises, throughout the Lease
Term and thereafter as long as Tenant remains in the Premises.

 

 

 

SECURITY DEPOSIT:

 

$13,000 in cash, receipt of which is acknowledged.

 

 

 

PERMITTED USES:

 

Subject to applicable zoning, for general office, warehouse, research,
development and manufacturing of medical devices, and for no other purpose
whatsoever.

 

 

 

BROKERS:

 

Northmarq Real Estate Services LLC
3500 American Boulevard West, Suite 200
Bloomington, MN 55431
Attn: Chris Garcia

 

 

 

 

 

and

 

 

 

 

 

Cushman and Wakefield
11095 Viking Dr., #240
Eden Prairie, MN 55344
Attn: Jeff Minea

 

 

 

PARKING SPACES:

 

Eighty-Five (85) unreserved spaces

ARTICLE II
LEASE TERM

 

 

2.1

LEASE OF PREMISES FOR LEASE TERM.

Landlord hereby leases the Premises to Tenant and Tenant leases the Premises
from Landlord for the Lease Term, unless sooner terminated pursuant to the terms
hereof. Landlord and Tenant acknowledge and agree that the Tenant is currently
occupying the Premises pursuant to the terms and conditions of the Original
Lease.

 

 

2.2

EXTENSION OPTION.

Provided that Urologix, Inc. is occupying one hundred percent (100%) of the
Premises and is not in Default under this Lease and no event or condition exists
which with notice and/or the expiration of any grace period would constitute a
material default under this Lease, both at the time the option may be exercised,
and on the commencement date of the Extension Term (as hereinafter defined),
Landlord grants to Tenant one (1) option (the “Extension Option”) to extend the
term of this Lease with respect to all of the Premises for an additional period
of five (5) years (the “Extension Term”). The Extension Option may be exercised
by Tenant delivering written notice to Landlord at least nine (9) months, but
not more than twelve (12) months, prior to the expiration date of the Term
(“Tenant’s Extension Notice”). Time is of the essence in the exercise of the
Extension Option.

3

--------------------------------------------------------------------------------



The annual Base Rent payable for the Extension Term (the “Extension Rental
Rate”) shall be one hundred (100%) percent of the market rental rate for
comparable space in comparable buildings in the general vicinity of the Building
(with respect to age, use, quality and location, but in no event less than the
annual Base Rent in effect during the last twelve (12) months of the then
expiring Term), and which may include a tenant improvement allowance and other
lease concessions, determined as follows:

In the event Tenant timely exercises the Extension Option in accordance
herewith, within thirty (30) days after Landlord receives notice of Tenant’s
exercise of such Extension Option, Landlord shall notify Tenant in writing of
Landlord’s good faith determination of the Extension Rental Rate (“Landlord’s
Extension Term Rental Notice”). Tenant shall have fifteen (15) days from the
date of Landlord’s Extension Term Rental Notice to either accept or dispute
Landlord’s determination of the Extension Rental Rate. In the event that Tenant
disputes Landlord’s determination of the Extension Rental Rate, Tenant shall so
notify Landlord and advise Landlord of Tenant’s determination of the Extension
Rental Rate. If Landlord and Tenant cannot agree upon the Extension Rental Rate
within thirty (30) days of the date of Landlord’s Extension Term Rental Notice
(the “Negotiation Period”), Landlord and Tenant shall simultaneously exchange,
on a mutually agreeable date and time, within the following fifteen (15) days,
on a date determined by Landlord, statements setting forth each such party’s
conclusion regarding the Extension Rental Rate (each, a “Statement of Rental
Rate”); provided, however, that if one party has not submitted such statement
within forty-five (45) days after the date of Landlord’s Extension Term Rental
Notice, then the determination set forth in the other party’s statement shall be
final and binding upon both parties. If both parties receive the other party’s
statement of the Rental Rate within such time and the lesser of the two (2)
determinations is within five (5%) percent of the higher determination, then
Landlord’s determination shall conclusively be deemed to be the Extension Rental
Rate. If these determinations differ by more than five (5%) percent, then
Landlord and Tenant shall mutually select a real estate professional with at
least ten (10) years’ continuous experience in the business of appraising or
marketing multi-tenant office buildings in the greater Minneapolis area (the
“Valuation Expert”) to resolve the dispute as to the Extension Rental Rate. If
Landlord and Tenant cannot agree upon the designation of the Valuation Expert
within thirty (30) days of the exchange of the Statements of Rental Rate, either
party may apply to the American Arbitration Association, the Minneapolis Real
Estate Board, or any successor thereto, for the designation of a Valuation
Expert. Within ten (10) days of the selection of the Valuation Expert, Landlord
and Tenant shall each submit to the Valuation Expert a copy of its Statement of
Rental Rate, together with any supporting material. The Valuation Expert shall
not perform his own valuation, but rather, shall, within thirty (30) days after
receipt of such submissions, select as the Extension Rental Rate the submission
which the Valuation Expert concludes most closely and accurately reflects the
Extension Rental Rate for the Premises and the rental rate set forth in that
submission shall be the Extension Rental Rate for such Extension Term (provided,
however, that in no event shall the Extension Rental Rate ever be less than the
annual Base Rent for the preceding twelve (12) months of the Term then
expiring). The Valuation Expert shall give notice of his or her determination to
Landlord and Tenant and such decision shall be final and conclusively binding
upon Landlord and Tenant. Each party shall pay the fees and expenses of any real
estate professional such party retains and such party’s counsel, if any, in
connection with any proceeding under this paragraph, and the party whose
determination was determined by the Valuation Expert not to most accurately and
closely reflect the Extension Rental Rate of the Premises shall pay the fees and
expenses of the Valuation Expert.

At Landlord’s request, Landlord and Tenant shall execute an amendment to this
Lease within thirty (30) days after the determination of the Extension Rental
Rate (in accordance with the procedure set forth above) for the Extension Term,
which amendment shall set forth the Extension Term, the Extension Rental Rate,
and all other terms and conditions for the Extension Term.

4

--------------------------------------------------------------------------------



Except as set forth above, the Extension Term shall be subject to all of the
terms and conditions of this Lease; provided, however, that Tenant shall have no
further extension rights once it has exercised the Extension Option.

The Extension Term annual Base Rent shall be payable in equal monthly
installments in advance on or before the first day of each calendar month during
the Extension Term.

ARTICLE III
RENT

 

 

3.1

BASE RENT.

Commencing on the Rent Commencement Date, on the first day of each calendar
month during the Lease Term, Tenant will pay to Landlord the Base Rent in equal
monthly installments, in lawful money of the United States, in advance and
without offset, deduction prior notice or demand. The Base Rent is payable at
Landlord’s Rent Payment Address or at such other place or to such other person
as Landlord may designate in writing from time to time. Payments of Base Rent
for any partial calendar month will be prorated. Base Rent for the first month
of the Term shall be paid on the date hereof.

 

 

3.2

ADDITIONAL RENT.

All sums payable by Tenant under this Lease other than Base Rent are “Additional
Rent”; the term “Rent” includes both Base Rent and Additional Rent. Landlord
will estimate in advance and charge to Tenant the following costs (“Total
Operating Costs”), which Tenant will pay with the Base Rent, monthly, commencing
December 1, 2010, except as otherwise set forth herein: (i) all Real Property
Taxes for which Tenant is liable under Article 4, (ii) all utility costs (to the
extent utilities are not separately metered) for which Tenant is liable under
Article 5, (iii) all insurance premiums for which Tenant is liable under Article
6 (provided that Tenant shall pay all costs of its own insurance (as required by
Section 6.1 hereof) directly to the appropriate insurance company), and (iv) all
Operating Expenses for which Tenant is liable under Article 7 of this Lease.
Landlord may adjust its estimates of Total Operating Costs at any time based
upon Landlord’s experience and reasonable anticipation of costs. Such
adjustments will be effective as of the next Rent payment date after notice to
Tenant (such notice to be accompanied by a written explanation by Landlord of
the justification for such adjustment).

By the date that is ninety (90) days following the end of each fiscal year (as
established by Landlord) during the Term, Landlord will deliver to Tenant a
statement setting forth, in reasonable detail, the Total Operating Costs paid or
incurred by Landlord during the preceding twelve (12) months and Tenant’s Pro
Rata Share of such expenses (the “Total Operating Cost Statement”). Within 30
days after Tenant’s receipt of such statement, and subject to Section 3.4, there
will be an adjustment between Landlord and Tenant, with payment to or credit
given by Landlord (as the case may be); provided, however, if a credit is due to
Tenant with respect to the last year of the Term, the amount of such credit
shall be refunded to Tenant. As of the date hereof, Landlord’s “fiscal year” is
the calendar year; provided, however, Landlord reserves the right to change its
fiscal year upon prior written notice to Tenant of such change.

 

 

3.3

INTEREST AND LATE CHARGES.

Any Rent due or other amount due to Landlord, if not paid within five (5) days
of the date due, will bear interest from the date due until paid, at the rate of
15% per year, but not to exceed the highest rate legally permitted; provided,
however, if any amounts so due are not paid when due more than once during any
rolling twelve month period, commencing with the second such late payment,
interest shall begin to accrue on the date that any such amount is due. In
addition, if any installment of Rent due or any other sums due from Tenant is
not received by Landlord within 5 days following the due date, Tenant will pay
to Landlord a late charge equal to 5% of such overdue amount. The parties hereby
agree that such late charge represents a fair and reasonable estimate of the
costs Landlord will incur by reason of late payment by Tenant.

5

--------------------------------------------------------------------------------



 

 

3.4

AUDIT RIGHTS.

At the request of Tenant at any time within sixty (60) days after Landlord
delivers the Total Operating Cost Statement to Tenant, Tenant (at Tenant’s
expense) shall have the right to examine Landlord’s books and records applicable
to Total Operating Costs for such year. Such right to examine Landlord’s records
shall be exercisable: (i) upon reasonable advance notice to Landlord and at
reasonable times during Landlord’s business hours; (ii) only during the
sixty-day period following Tenant’s receipt of Landlord’s statement of the
actual amount of Total Operating Costs for the applicable calendar year; and
(iii) not more than once each calendar year. At Tenant’s option, the audit may
be performed by Tenant’s in house accountant, and if such accountant finds any
inconsistencies between the Total Operating Cost Statement and its review of
Landlord’s books and records, Landlord and Tenant shall discuss and attempt to
resolve any issues raised by such Tenant’s accountant within the thirty (30) day
period following the conclusion of such accountant’s review. If after thirty
(30) days Landlord and Tenant have not resolved such issues, at Tenant’s option,
Tenant, at Tenant’s cost, may engage an independent certified public accountant
(that is not compensated on a contingency basis, and with which Tenant has not
had any business relationship within the five (5) year period preceding the time
of such review, and who has been reasonably approved by Landlord) to conduct an
audit of Total Operating Costs (which shall be completed within the sixty (60)
day time period referenced above, and otherwise in accordance with the terms
hereof). If the audit conducted by such independent certified public accountant
indicates that certain items were improperly included in Total Operating Costs,
then Landlord shall, within thirty (30) days, refund the overage to Tenant.

ARTICLE IV
PROPERTY TAXES

 

 

4.1

REAL PROPERTY TAXES.

Commencing on the Rent Commencement Date, Tenant will pay Tenant’s Pro Rata
Share of Real Property Taxes allocable to the period commencing on the Rent
Commencement Date and throughout the Term. If Landlord receives a refund of any
Real Property Taxes with respect to which Tenant has paid Tenant’s Pro Rata
Share, Landlord will refund to Tenant Tenant’s Pro Rata Share of such refund
after deducting therefrom all related costs and expenses. “Real Property Taxes”
means taxes, assessments (special, betterment, or otherwise), levies, fees, rent
taxes, excises, impositions, charges, water and sewer rents and charges, and all
other government levies and charges, general and special, ordinary and
extraordinary, foreseen and unforeseen, which are imposed or levied upon or
assessed against the Property or any Rent or other sums payable by any tenants
or occupants thereof. Real Property Taxes include Landlord’s costs and expenses
of review and contesting any Real Property Tax. If at any time during the Lease
Term the present system of ad valorem taxation of real property is changed by
the authority then responsible for the imposition of taxes in the City of
Plymouth, Minnesota, so that in lieu of the whole or any part of the ad valorem
tax on real property, or in lieu of increases therein, Landlord is assessed a
capital levy or other tax on the gross rents received with respect to the
Property or a federal, state, county, municipal, or other local income,
franchise, excise or similar tax, assessment, levy, or charge (distinct from any
now in effect) measured by or based, in whole or in part, upon gross rents or
any similar substitute tax or levy, then all of such taxes, assessments, levies
or charges, to the extent so measured or based, will be deemed to be a Real
Property Tax.

6

--------------------------------------------------------------------------------




 

 

4.2

PERSONAL PROPERTY TAXES.

Tenant will pay directly all taxes charged against trade fixtures, furnishings,
equipment, inventory or any other personal property belonging to Tenant. Tenant
will use its best efforts to have personal property taxed separately from the
Property. If any of Tenant’s personal property is taxed with the Property,
Tenant will pay Landlord the taxes for such personal property within 15 days
after Tenant receives a written statement from Landlord for such personal
property taxes.

ARTICLE V
UTILITIES

 

 

5.1

UTILITIES.

Tenant will promptly pay, directly to the appropriate supplier, the cost of all
natural gas, heat, cooling, energy, light, power, sewer service, telephone,
water, refuse disposal and other utilities and services supplied to the
Premises, together with any related installation or connection charges or
deposits (collectively, “Utility Costs”) incurred during the Occupancy Period.
If any services or utilities are jointly metered with other premises, Landlord
will make a reasonable determination of Tenant’s proportionate share of such
Utility Costs and Tenant will pay such share to Landlord. Landlord reserves the
right to participate in wholesale energy purchase programs and to provide energy
to the Premises through such programs so long as the cost to Tenant is
competitive.

ARTICLE VI
INSURANCE

 

 

6.1

TENANT’S INSURANCE.

Tenant, at its expense, will maintain the following insurance coverages during
the Occupancy Period:

          (a)          Liability Insurance. Commercial general liability
insurance insuring Tenant against liability for bodily injury, property damage
(including loss of use of property) and personal injury at the Premises,
including liability assumed under contract. Such insurance will name Landlord,
its property manager, any mortgagee, and Great Point Investors LLC, as
additional insured under all such policies. The initial amount of such insurance
will be Five Million Dollars ($5,000,000) per occurrence and in the aggregate
during the Initial Term. Such limits may be achieved by a combination of primary
and excess or umbrella policies, and, during the Extension Term, will be subject
to periodic increases reasonably specified by Landlord based upon inflation,
increased liability awards, recommendations of Landlord’s professional insurance
advisers, and other relevant factors. The liability insurance obtained by Tenant
under this Section 6.1 will (i) be primary and (ii) insure Tenant’s obligations
to Landlord under Section 6.4. The amount and coverage of such insurance will
not limit Tenant’s liability nor relieve Tenant of any other obligation under
this Lease.

          (b)          Worker’s Compensation Insurance and Employers’ Liability
Insurance. Worker’s Compensation Insurance in the statutory amount and
employers’ liability insurance with limits of not less than Five Hundred
Thousand Dollars ($500,000) each accident for bodily injury by accident and Five
Hundred Thousand Dollars ($500,000) each employee for bodily injury by disease
covering all employees of Tenant employed or performing services at the
Premises, in order to provide the statutory benefits required by the laws of the
state in which the Premises are located.

          (c)          Automobile Liability Insurance. Automobile Liability
Insurance on all owned, non-owned, and hired vehicles used in connection with
the Premises, with a combined single limit per occurrence of not less than One
Million Dollars ($1,000,000) for injuries or death of one or more persons or
loss or damage to property.

7

--------------------------------------------------------------------------------



          (d)          Property Insurance. Property Insurance covering leasehold
improvements, trade fixtures and personalty within the Premises in an amount not
less than 100% of the full replacement cost, without deduction for depreciation,
providing protection against events protected under ISO CP 10 30 Special Form
(formerly “All Risk Coverage”). Landlord shall be named as loss payee under said
policy.

          (e)          Business Interruption Insurance. Business Interruption
Insurance providing in the event of damage or destruction of the Premises an
amount sufficient to sustain Tenant for a period of not less than one year for:
(i) the net profit that would have been realized has Tenant’s business
continued; and (ii) such fixed charges and expenses as must necessarily continue
during a total or partial suspension of business to the extent to which they
would have been incurred had no business interruption occurred, including, but
not limited to, interest on indebtedness of Tenant, salaries of executives,
foremen and other employees under contract, charges under noncancelable
contracts, charges for advertising, legal or other professional services, taxes
and rents that may still continue and insurance premiums.

 

 

6.2

LANDLORD’S INSURANCE.

During the Lease Term, Landlord will maintain in effect coverage no less broad
than ISO CP 10 30 Special Form (formerly “all risk”) covering loss of or damage
to the Property in the amount of its replacement value with such endorsements
and deductibles as Landlord determines from time to time. Landlord will have the
right to obtain flood, earthquake, and such other insurance as Landlord
reasonably determines from time to time or is required by any mortgagee of the
Property. Landlord will not insure Tenant’s fixtures or equipment or leasehold
improvements installed or paid by Tenant. Landlord will obtain commercial
general liability insurance in an amount and with coverage determined by
Landlord and written on an “occurrence basis” insuring Landlord against
liability with respect to the Premises and the Property. The policy obtained by
Landlord will not provide primary insurance and will not be contributory with
any liability insurance maintained by Tenant. Landlord may also maintain a
rental income insurance policy, with loss payable to Landlord. Commencing on the
Rent Commencement Date, Tenant will pay Tenant’s Pro Rata Share of premiums and
any deductibles for/in connection with the insurance policies maintained by
Landlord. Any increase in the cost of Landlord’s insurance due to Tenant’s use
or activities at the Premises will be paid by Tenant to Landlord as Additional
Rent.

 

 

6.3

GENERAL INSURANCE PROVISIONS.

          (a) Any insurance which Tenant is required to maintain under this
Lease will include a provision which requires the insurance carrier to give
Landlord not less than 30 days’ written notice prior to any cancellation or
modification of such coverage.

          (b) Prior to the earlier of Tenant’s entry into the Premises or the
Lease Commencement Date, Tenant will deliver to Landlord certificate of
insurance certifying that Tenant maintains the insurance required by Section 6.1
and not less than 30 days prior to the expiration or termination of any such
insurance, Tenant will deliver to Landlord renewal certificates therefor. Tenant
will provide Landlord with copies of the policies promptly upon request from
time to time.

          (c) All insurance policies required under this Lease will be with
companies having a Rating of A-; X or better, as set forth in the most current
issue of the Best Key Rating Guide.

8

--------------------------------------------------------------------------------



          (d) Without limiting the provisions of Section 6.4, Landlord and
Tenant, on behalf of themselves and their insurers, each hereby waives any and
all rights of recovery against the other, the agents, advisors, employees,
members, officers, directors, partners, trustees, beneficiaries and shareholders
of the other and the agents, advisors, employees, members, officers, directors,
partners, trustees, beneficiaries and shareholders of each of the foregoing
(collectively, “Representatives”), for loss of or damage to its property or the
property of others under its control, to the extent that such loss or damage is
covered by any insurance policy in force (whether or not described in this
Lease) at the time of such loss or damage, or required to be carried under this
Article 6. All property insurance carried by either party will contain a waiver
of subrogation against the other party to the extent such right was waived by
the insured party prior to the occurrence of loss or injury.

 

 

6.4

WAIVER AND INDEMNITY.

(a)      Notwithstanding anything to the contrary in this Lease, Landlord and
Tenant hereby release one another and their respective partners, officers and
employees and property manager from any and all liability (to the other or
anyone claiming through or under them by way of subrogation or otherwise) for
any loss or damage covered by property insurance or coverable by a customary
form of policy of the insurance required by Section 6.1(a-e) or 6.2, even if
such loss or damage shall have been caused by the fault or negligence of the
other party, or anyone for whom such party may be responsible, provided,
however, as set forth above, Tenant’s liability insurance shall be primary.
Further, Landlord will not be liable for any damage or injury to the person,
business (or any loss of income therefrom), goods, wares, merchandise or other
property of Tenant, Tenant’s employees, invitees, customers or any other person
or about the Property, whether such damage or injury is caused by or results
from: (a) fire, steam, electricity, water, gas or rain; (b) the breakage,
leakage, obstruction or other defects of pipes, sprinklers, wires, appliances,
plumbing, air conditioning or lighting fixtures or any other cause; (c)
conditions arising in or about the Property, or from other sources or places;
(d) any curtailment or interruption in utility services or (e) any act or
omission of any other tenant of the Property. Tenant will give Landlord prompt
notice upon the occurrence of any accident or casualty at the Premises.

(b)      Notwithstanding anything apparently to the contrary in this Lease,
Landlord and its partners, officers and employees and property manager shall not
be liable to Tenant, and Tenant hereby releases such parties from all damage,
compensation or claims from any cause other than the intentional misconduct of
Landlord or its partners, officers or employees or property manager arising
from: loss or damage to personal property or trade fixtures in the Premises
including books, records, files, computer equipment, computer data, money,
securities, negotiable instruments or other papers; lost business or other
consequential damage arising out of interruption in the use of the Premises; and
any criminal act by any person other than Landlord or its partners, officers or
employees.

(c)      Tenant agrees to indemnify, defend and hold Landlord and its partners,
officers and employees and property manager harmless from and against any claim,
loss or expense arising out of (i) injury, death or property loss or damage
occurring in the Premises or arising from the use or occupancy thereof, except
only to the extent caused by the negligent act or intentional misconduct of
Landlord or its partners, officers or employees or property manager, (ii) the
negligence or willful misconduct of Tenant in, upon or about the Property, or
(iii) any breach or default by Tenant under this Lease. .

(d)      Landlord agrees to indemnify, defend and hold Tenant and its partners,
officers and employees harmless from and against any claim, loss or expense
arising out of any act of negligence of Landlord, except to the extent caused by
the negligent act or intentional misconduct of Tenant or its partners, officers
or employees. This indemnity does not cover claims arising from the presence or
release of Hazardous Materials.

9

--------------------------------------------------------------------------------



ARTICLE VII
OPERATING EXPENSES

 

 

7.1

OPERATING EXPENSES.

          Commencing on the Rent Commencement Date, Tenant will pay Tenant’s Pro
Rata Share of all “Operating Expenses” (as herein defined) allocable to the
period commencing on the Rent Commencement Date and throughout the Term.
“Operating Expenses” means all costs and expenses incurred by Landlord with
respect to the ownership, maintenance and operation of the Property including,
but not limited to: maintenance, repair and replacement of the heating,
ventilation, air conditioning (if such HVAC serves the entire Building, as
opposed to tenant space only), plumbing, electrical, mechanical, utility and
safety systems, paving and parking areas, roads and driveways; maintenance of
exterior areas such as gardening and landscaping, snow removal and signage;
maintenance and repair of roof membrane, flashings, gutters, downspouts, roof
drains, skylights and waterproofing; painting; lighting; cleaning; refuse
removal; security; utility services attributable to the Common Areas (as defined
below); Property personnel costs; personal property taxes; rentals or lease
payments paid by Landlord for rented or leased personal property used in the
operation or maintenance of the Property; fees for required licenses and
permits; and a property management fee. Operating Expenses do not include: (a)
expenditures for capital improvements except (i) those which Landlord
anticipates will have the effect of reducing current and/or future Operating
Expenses or the rate of increase in Operating Expenses, and (ii) those required
by Legal Requirements or insurance requirements not in effect at the time the
Property was constructed, and in each case amortized over such reasonable period
as Landlord shall determine together with interest at the “Prime Rate” as
published in the Wall Street Journal, plus 4% per annum (the “Interest Rate”) on
the unamortized balance; (b) debt service under mortgages; (c) costs of
restoration to the extent of net insurance proceeds received by Landlord; (d)
leasing commissions and tenant improvement costs; (e) litigation expenses
relating to disputes with tenants; (f) costs of the Valuation Expert and other
real estate professionals engaged by Landlord under Section 2.2 hereof; and (g)
costs for roof replacement. Notwithstanding the foregoing, if an expenditure for
capital improvements will be included in Operating Expenses as described in (a)
above, at Tenant’s option, Tenant may pay the entire amount of its Pro Rata
Share of such expenditure when such costs are first included in Operating
Expenses (rather than the annual amortized amount as set forth above).

ARTICLE VIII
USE OF PREMISES

 

 

8.1

MANNER OF USE.

Tenant will use the Premises only for the Permitted Uses. Tenant will not cause
or permit the Premises to be used in any way which (i) constitutes a violation
of any Legal Requirements (as defined below) or the rules and regulations (the
“Rules and Regulations”) established by Landlord, a copy of which is attached as
Exhibit C, as they may be amended in writing by Landlord, (ii) annoys or
interferes with the rights of tenants of the Property, or (iii) constitutes a
nuisance or waste or will invalidate any insurance carried by Landlord. Tenant
will obtain and pay for all necessary permits, including a certificate of
occupancy, and will promptly take all actions necessary to comply with all
applicable Federal, State or local statutes, ordinances, notes, regulations,
orders, recorded declarations, covenants and requirements (collectively, “Legal
Requirements”) regulating the use by Tenant of the Premises, including, without
limitation, the Occupational Safety and Health Act and the Americans With
Disabilities Act; provided, however, Tenant shall not be required to make any
structural modifications to the Building unless such modifications are required
as a result of Tenant’s particular use of the Premises.

 

 

8.2

ENVIRONMENTAL REQUIREMENTS.

          (a)          Definition of “Hazardous Material”. “Hazardous Material”
means any flammable items, explosives, radioactive materials, oil, hazardous or
toxic substances, material or waste or related materials, including any
substances defined as or included in the definition of “hazardous substances”,
“hazardous wastes”, “hazardous materials” or “toxic substances” now or hereafter
regulated under any Legal Requirements, including without limitation
petroleum-based products, paints, solvents, lead, cyanide, DDT, printing inks,
acids, pesticides, ammonia compounds and other chemical products, asbestos, PCBs
and similar compounds, and including any different products and materials which
are found to have adverse effects on the environment or the health and safety of
persons; provided, however, “Hazardous Material” does not include any de minimis
quantities of office or other cleaning supplies commonly used in accordance with
Legal Requirements.

10

--------------------------------------------------------------------------------



          (b)          Tenant’s Obligations. Tenant will not cause or permit any
Hazardous Material to be generated, produced, brought upon, used, stored,
treated or disposed of in or about the Property by Tenant, its agents,
employees, contractors, sublessees or invitees without (i) the prior written
consent of Landlord, and (ii) complying with all applicable Legal Requirements
pertaining to the transportation, storage, use or disposal of such Hazardous
Material (collectively, “Environmental Laws”), including, but not limited to,
obtaining proper permits. Landlord is entitled to take into account such other
factors or facts Landlord deems reasonably relevant in granting or withholding
consent to Tenant’s proposed activity with respect to Hazardous Material.

If Tenant’s transportation, storage, use or disposal of Hazardous Materials
results in the contamination of the soil or surface or ground water, release of
a Hazardous Material or loss or damage to person(s) or property or the violation
of any Environmental Law, then Tenant agrees to: (x) notify Landlord immediately
of any contamination, claim of contamination, release, loss or damage, (y) after
consultation with Landlord, clean up the contamination in full compliance with
all Environmental Laws and (z) indemnify, defend and hold Landlord harmless from
and against any claims, suits, causes of action, costs and fees, including,
without limitation, attorney’s fees and costs, arising from or connected with
any such contamination, claim of contamination, release, loss or damage. Tenant
will fully cooperate with Landlord and provide such documents, affidavits and
information as may be requested by Landlord (A) to comply with any Environmental
Law, (B) to comply with the request of any lender, purchaser or tenant, and/or
(C) as otherwise deemed reasonably necessary by Landlord in its discretion.
Tenant will notify Landlord promptly in the event of any spill or other release
of any Hazardous Material at, in, on, under or about the Premises which is
required to be reported to a governmental authority under any Environmental Law,
will promptly forward to Landlord copies of any notices received by Tenant
relating to alleged violations of any Environmental Law, will promptly pay when
due any fine or assessment against Landlord, Tenant or the Property and remove
or bond any lien filed against the Property relating to any violation of
Tenant’s obligations with respect to Hazardous Material.

          (c)          Landlord’s Rights. Landlord will have the right, but not
the obligation, without in any way limiting Landlord’s other rights and remedies
under this Lease, to enter upon the Premises, or to take such other actions as
it deems necessary or advisable, to investigate, clean up, remove or remediate
any Hazardous Material or contamination by Hazardous Material present on, in,
at, under or emanating from the Premises or the Property in violation of
Tenant’s obligations under this Lease or under any laws regulating Hazardous
Material or that Tenant is liable under this Lease to clean up, remove or
remediate. After prior written notice to Tenant, and if Landlord has reasonably
determined that Tenant is not satisfactorily negotiating, defending, approving
or appealing any such governmental action or order, Landlord will have the
right, at its election, in its own name or as Tenant’s agent, to negotiate,
defend, approve and appeal, at Tenant’s expense, any action taken or order
issued by any governmental agency or authority against Tenant, Landlord or the
Premises or the Property relating to any Hazardous Material or under any related
law or the occurrence of any event or existence of any condition that would
cause a breach of any of the covenants set forth in this Section 8.2.

If Landlord determines in good faith that a release or other environmental
condition may have occurred during the Occupancy Period, at Tenant’s cost,
Landlord may require an environmental audit of the Premises by a qualified
environmental consultant. Tenant will, at it sole cost and expense, take all
actions recommended in such audit to remediate any environmental conditions for
which it is responsible under this Lease.

 

 

8.3

LANDLORD’S ACCESS.

Landlord or its agents may enter the Premises, upon 24 hours notice to Tenant
(except in the case of an emergency), to show the Premises to potential buyers,
investors or tenants or other parties, for routine property inspections and
maintenance or for any other purpose Landlord deems reasonably necessary. During
the last 9 months of the Lease Term, Landlord may place customary “For Lease”
signs on the Premises.

11

--------------------------------------------------------------------------------



 

 

8.4

COMMON AREAS.

          (a)          Common Areas. “Common Areas” means all areas within the
Property which are available for the common use of tenants of the Property and
which are not leased or held for the exclusive use of Tenant or other tenants,
including, but not limited to, parking areas, driveways, sidewalks, access
roads, landscaping, and planted areas. Landlord, from time to time, may change
the size, location, nature, and use of any of the Common Areas, convert Common
Areas into leaseable areas, construct additional parking facilities in the
Common Areas, and increase or decrease Common Area land or facilities so long as
Tenant’s use of the Premises is not materially affected.

          (b)          Use of Common Areas. Tenant will have the non-exclusive
right (in common with other tenants and all others to whom Landlord has granted
or may grant such rights) to use the Common Areas, including the Parking Spaces,
for the purposes intended, subject to such reasonable rules and regulations as
Landlord may establish or modify from time to time. Tenant agrees to abide by
all such rules and regulations and to use its best efforts to cause others who
use the Common Areas with Tenant’s express or implied permission to abide by the
Rules and Regulations. At any time, Landlord may close any Common Areas to
perform any acts as, in Landlord’s reasonable judgment, are desirable to
maintain or improve the Property. Tenant will not interfere with the rights of
Landlord, other tenants, or any other person entitled to use the Common Areas.

          (c)          Parking. Tenant shall be entitled to park in common with
other tenants of Landlord, and receive three and three tenths (3.3) nonreserved,
unassigned parking spaces for every 1,000 square feet of rentable area of the
Premises (i.e., eighty-five (85) spaces as of the date hereof). Tenant agrees
not to overburden the parking facilities, agrees to cooperate with Landlord and
other tenants in the use of parking facilities, and to abide by all rules and
regulations regarding the use of such parking facilities as may now exist, or as
may hereinafter be promulgated by Landlord. Said parking spaces shall be used
for parking by vehicles no larger than full-size passenger automobiles or
pick-up trucks, herein called “Permitted Size Vehicles.” Vehicles other than
Permitted Size Vehicles shall be parked and loaded or unloaded as directed by
Landlord. Landlord reserves the right, in its absolute discretion, to determine
whether parking facilities are becoming overcrowded, and in such event, to
allocate parking spaces among tenants or to designate areas within which Tenant
must park. Landlord further reserves the right to modify, restripe, and
otherwise change the location of drives and parking spaces. Tenant and Tenant’s
employees, visitors and customers assume all responsibility for damage and theft
to vehicles. Tenant shall repair or cause to be repaired, at Tenant’s sole cost
and expense, any and all damage to the buildings on the Property caused by
Tenant’s, or Tenant’s employees’, visitors’ or customers’ use of such parking
areas thereon.

ARTICLE IX
CONDITION AND MAINTENANCE OF PREMISES

 

 

9.1

EXISTING CONDITIONS.

Tenant is currently occupying the Premises pursuant to the terms of the Original
Lease, and hereby accepts the Property and the Premises in their present
condition, subject to all Legal Requirements. Tenant acknowledges that neither
Landlord nor any agent of Landlord has made any representation as to the
condition of the Property or the suitability of the Property for Tenant’s
intended use, and except as specifically set forth herein, no agreement of
Landlord to alter, remodel, decorate, clean or improve the Premises or Property
(or to provide Tenant with any credit or allowance for the same), have been made
by or on behalf of Landlord or relied upon by Tenant. Tenant represents and
warrants that Tenant has made its own inspection of and inquiry regarding the
condition of the Property and is not relying on any representations of Landlord
or any broker with respect thereto.

12

--------------------------------------------------------------------------------



 

 

9.2

LANDLORD’S OBLIGATIONS.

Subject to the provisions of Article 10 (Casualty and Condemnation) and Tenant’s
obligation to pay Additional Rent pursuant to Section 3.2, and except for damage
caused by any act or omission of Tenant or Tenant’s employees, agents,
contractors or invitees, Landlord will maintain the Common Areas in good order,
condition and repair and will keep the foundation, roof, building systems (other
than the heating, ventilating and air conditioning system which serve tenant
spaces, which shall be maintained by such tenants), structural supports and
exterior walls of the Property in good order, condition and repair. Landlord
will not be obligated to maintain or repair windows, doors or plate glass.
Tenant will promptly report in writing to Landlord any defective condition known
to it which Landlord is required to repair. Landlord will repair, at Tenant’s
expense, any damage to the Property caused by Tenant’s acts or omissions which
is Landlord’s maintenance responsibility.

 

 

9.3

TENANT’S OBLIGATIONS.

Subject to the provisions of Article 10 (Casualty and Condemnation), at its sole
cost and expense, Tenant will keep all portions of the Premises (including
without limitation, all systems and equipment, i.e., HVAC systems, dock
levelers, bumpers, doors and floors including slabs and slab repairs, crack
filling and joint repairs) in good order, condition and repair (including
repainting and refinishing, as needed). If any portion of the Premises or any
system or equipment in the Premises which Tenant is obligated to repair cannot
be fully repaired or restored, Tenant will promptly replace such portion of the
Premises or system or equipment. Tenant will maintain a preventive maintenance
contract providing for the regular inspection and maintenance of the heating and
air conditioning system by a heating and air conditioning contractor, such
contract and contractor to be reasonably approved by Landlord. At Tenant’s
request, Landlord will perform Tenant’s maintenance and repair obligations under
this Section 9.03 and Tenant will reimburse Landlord for all costs incurred in
doing so promptly upon receipt of an invoice from Landlord. Notwithstanding the
above, in the event that, despite Tenant’s maintenance of the HVAC system as set
forth above, an HVAC professional determines that the HVAC units and equipment
serving the Premises require replacement during the Lease Term, Landlord
(notwithstanding any contrary provisions contained herein) shall replace such
HVAC system with the cost thereof to be amortized, at the Interest Rate, over
the lesser of the useful life of such HVAC equipment and ten (10) years, and
paid in equal monthly installment by Tenant to Landlord with Tenant’s monthly
payments of rent hereunder; provided, however, such annual amortized payment
shall not exceed $800.00 (which amount shall be increased annually by the
percentage change in the CPI over the prior twelve month period), provided that
no payments shall be due after the expiration of the Lease Term. At Tenant’s
option, however, Tenant may either replace the HVAC equipment on its own, or
upon replacement thereof, reimburse Landlord for the cost thereof in one lump
sum payment (in which case the $800.00 annual cap shall not apply), but less
such portion of the cost allocable (based on the useful life of such HVAC
system) to the period of time after the expiration of the Lease Term (provided,
however, any such amount shall be paid to Landlord if the Lease Term in extended
beyond the Lease Term set forth in this Lease).

As used herein, the term “CPI” means the Consumer Price Index for All Urban
Consumers (CPI-U), Minneapolis-St. Paul, MN-WI (1982-84=100), All Items, as
issued by the U.S. Department of Labor, Bureau of Labor Statistics. If the
Department of Labor ceases to issue the CPI, the Landlord may reasonably select
a substitute index or measure of cost of living to calculate the appropriate
cost of living increase.

13

--------------------------------------------------------------------------------




 

 

9.4

ALTERATIONS, ADDITIONS, AND IMPROVEMENTS.

          (a)          Tenant’s Work. Tenant may not make any installations,
alterations, additions, or improvements or major repairs in or to the Premises
without obtaining Landlord’s prior written consent. All work will be performed
in accordance with plans and specifications approved by Landlord. Tenant will
procure all necessary permits and licenses before undertaking any work on the
Premises and will perform all work in a good and workmanlike manner employing
materials of good quality and in conformity with all applicable Legal
Requirements and insurance requirements. Tenant will (i) employ only contractors
reasonably approved by Landlord, (ii) require all contractors employed by Tenant
to carry worker’s compensation insurance in accordance with statutory
requirements and commercial general liability insurance covering such
contractors on or about the Premises with a combined single limit not less than
$3,000,000 and (iii) submit certificates evidencing such coverage to Landlord
prior to the commencement of any work. Landlord may inspect Tenant’s work at
reasonable times. Tenant will prosecute and complete such work with reasonable
diligence and will provide Landlord with “as built” plans, copies of all
construction contracts and proof of payment for all labor and materials.

          (b)          Tenant Improvement Allowance. Notwithstanding anything to
the contrary contained herein, provided Tenant is not then in default of any of
the terms, conditions, and covenants of the Lease, Landlord shall contribute up
to $185,000.00 (the “Tenant Improvement Allowance”) toward the cost of the
following improvements to the Premises: new carpeting, painting, installation of
new lighting, HVAC repairs/replacement (the “Tenant Work”), and architectural
costs in connection with such improvements. The Tenant Improvement Allowance may
not be used to pay any costs associated with any water availability charges or
sewer availability charges. If any ADA upgrades are required in connection with
the Tenant Work, Landlord shall be responsible for payment of the cost thereof,
provided that Tenant has notified Landlord of such costs, and Landlord has
approved such costs. In addition, Tenant shall either obtain a second bid for
the Tenant Work, or engage in a value engineering process for its existing plan.
If either of these results in costs savings, such that the cost of the Tenant
Work is less than $185,000, cost savings, up to $50,000.00, shall be equally
divided between Landlord and Tenant; any total costs savings of greater than
$50,000.00 shall be shared $25,000.00 to Tenant, and any remaining to Landlord1.
The Tenant Work shall be performed by Tenant in accordance with the terms and
provisions of this Lease, and in a good and workmanlike manner by properly
qualified and licensed personnel. All such work shall be diligently prosecuted
to completion and shall comply with applicable laws. Upon Tenant’s presentation
to Landlord, from time to time, but in no event later than May 1, 2011, of true
and correct copies of construction contracts, copies of invoices, lien waivers,
and such other documentation reasonably required by Landlord supporting the
charges for completion of such Tenant Work, Landlord shall reimburse Tenant for
the cost of the completed, in whole or in part, Tenant Work up to the amount of
the Tenant Improvement Allowance. Except as set forth above, Tenant shall not be
entitled to a credit for any portion of the Tenant Improvement Allowance not
used. Except as otherwise set forth herein, all costs of any Tenant Work in
excess of the Tenant Improvement Allowance shall be paid by Tenant promptly when
due.

          (c)          No Liens. Tenant will pay when due all claims for labor
and material furnished to the Premises and keep the Property at all times free
from liens for labor and materials. Tenant will give Landlord at least 20 days’
prior written notice of the commencement of any work on the Premises, regardless
of whether Landlord’s consent to such work is required. Landlord may record and
post notices of non-responsibility on the Premises.

 

 

1 For example, total costs savings of $60,000 shall be shared as follows:
$25,000 to Tenant, and $35,000 to Landlord.

14

--------------------------------------------------------------------------------



 

 

9.5

CONDITION UPON TERMINATION.

Upon the expiration or termination of the Lease Term, Tenant will surrender the
Premises to Landlord broom clean and in the condition which Tenant is required
to maintain the Premises under this Lease. Tenant will not be obligated to
repair any damage which Landlord is required to repair under Article 10
(Casualty and Condemnation). Landlord may require Tenant, at its expense, to
remove any Tenant alterations, additions or improvements, as well as any and all
signage installed by or for Tenant on the Premises or the Building, prior to the
expiration of the Lease and to restore the Premises and the Building to their
prior condition. With respect to any alterations, additions or improvements
which require Landlord’s approval, Landlord will specify if Tenant will be
required to remove the same at the time of such approval. Additionally, prior to
the expiration or earlier termination of the Lease Term or Tenant’s right to
possession of the Premises, Tenant shall remove its furniture, equipment, trade
fixtures, other items of personal property from the Premises. If Tenant does not
remove any such alterations, additions, improvements, or items as set forth
herein, Tenant shall be conclusively presumed to have conveyed the same to
Landlord free and clear of any and all liens and security interests without
further payment or credit by Landlord to Tenant; or at Landlord’s sole option,
such items shall be deemed abandoned, in which event Landlord may cause such
items to be removed and disposed of at Tenant’s expense, without notice to
Tenant and without obligation to compensate Tenant, and Landlord shall, prior to
returning the Security Deposit to Tenant pursuant to Section 14.14 hereof,
deduct the cost of such removal and disposal from the Security Deposit, with any
costs thereof in excess of the Security Deposit to be paid by Tenant to Landlord
upon demand.

ARTICLE X
CASUALTY AND CONDEMNATION

 

 

10.1

DAMAGE TO PREMISES.

          (a) If the Premises or the Property shall be damaged by fire or other
cause Landlord shall at its option either (i) undertake to restore such damage
with all due diligence, or (ii) in the event the Premises or the Property are
damaged by fire or other cause to such extent that damage cannot, in Landlord’s
sole judgment, be economically repaired within ninety (90) days after the date
of such damage (taking into account the time necessary to effectuate a
satisfactory settlement with any insurance company and using normal construction
methods without overtime or other premium), terminate this Lease, by notice
given to Tenant within sixty (60) days after the date of the damage. Any
termination hereunder by reason of damage to the Premises shall be effective as
of the date of the damage. Any termination by reason of damage to the Property
but not the Premises shall be effective as of the date notice is given. This
Lease shall, unless terminated by Landlord pursuant to this Section 10.1(a),
remain in full force and effect following such damage, and, in the case of
damage to the Premises, the Base Rent and additional rent, prorated to the
extent that the Premises are rendered untenantable, shall be equitably abated
until such repairs are completed.

          (b) The provisions of this Article 10 will govern the rights and
obligations of Landlord and Tenant in the event of any damage or destruction of
or to the Property. Tenant waives the protection of any statute, code or
judicial decision which grants a tenant the right to terminate a lease in the
event of the damage or destruction of the leased property.

 

 

10.2

CONDEMNATION.

If more than 20% of the floor area of the Premises or more than 25% of the
parking on the Property is taken by eminent domain, either Landlord or Tenant
may terminate the Lease Term as of the date the condemning authority takes title
or possession, by delivering notice to the other within 10 days after receipt of
written notice of such taking (or in the absence of such notice, within 10 days
after the condemning authority takes title or possession). If neither party
terminates the Lease Term, this Lease will remain in effect as to the portion of
the Premises not taken, except that the Base Rent will be reduced in proportion
to the reduction in the floor area of the Premises. Any condemnation award or
payment will be paid to Landlord. Tenant will have no claim against Landlord for
the value of the unexpired lease term or otherwise; provided, however, Tenant
may make a separate claim with the condemning authority for its personal
property and/or moving costs so long as Landlord’s award is not reduced thereby.

15

--------------------------------------------------------------------------------



ARTICLE XI
ASSIGNMENT AND SUBLETTING

 

 

11.1

LANDLORD’S CONSENT REQUIRED.

Except as otherwise set forth herein, Tenant will not assign or transfer this
Lease or sublease the Premises or any part thereof or interest therein, or
mortgage, pledge or hypothecate its leasehold interest, without Landlord’s prior
written consent, which will not be unreasonably withheld. Unless Tenant is a
publicly traded company, a transfer of a controlling interest in Tenant will be
deemed an assignment of this Lease. Any attempted transfer without consent will
be void and constitute a non-curable Event of Default under this Lease (as
defined below). Tenant’s request for consent will include the details of the
proposed sublease or assignment, including the name, business and financial
condition of the prospective transferee, financial details of the proposed
transaction (e.g., the term of and the rent and security deposit payable under
any proposed assignment or sublease), and any other information Landlord deems
relevant. Landlord will have the right to withhold consent, in its reasonable
business judgment, or to grant consent, based on the following factors: (i) the
business of the proposed assignee or subtenant and the proposed use of the
Premises; (ii) the net worth and financial condition of the proposed assignee or
subtenant; (iii) Tenant’s compliance with all of its obligations under this
Lease; and (iv) such other factors as Landlord may reasonably deem relevant.
Tenant will promptly furnish to Landlord copies of all transaction
documentation.

 

 

11.2

PERMITTED TRANSFERS.

Notwithstanding the prohibitions set forth above, Tenant may, without Landlord’s
consent, assign its interest in this Lease or sublet the Premises to any of the
following (any such party a “Permitted Assignee”): (i) any one or more present
or future corporations or other business entities which directly or through one
or more intermediaries controls, is controlled by, or is under common control
with Tenant (each a “Tenant Affiliate”), but only for such period as such Tenant
Affiliate continues to control, be controlled by or remains under common control
with Tenant (for purposes hereof, “control” means ownership of not less than
eighty percent (80%) of all of the legal and equitable interest in any other
business entity); (ii) any entity with which Tenant may merge or consolidate, or
(iii) any entity to which Tenant may sell all or substantially all the ownership
interests in Tenant (e.g., capital stock, partnership or membership interests,
etc.), so long as (A) the principal purpose of such assignment or sublease is
not the acquisition of Tenant’s interest in this Lease (except if such
assignment or sublease is made for a valid intracorporate business purpose to an
entity with which is under common control with Tenant) and is not made to
circumvent the provisions of this section, (B) any such assignee or sublessee
shall have a net worth, determined in accordance with generally accepted
accounting principles, consistently applied, after giving effect to such
assignment or sublease equal to or greater than Tenant’s net worth, as so
determined, on the date hereof, (C) the Tenant named herein shall remain liable
for all obligations of Tenant under this Lease, (D) prior to such assignment,
such assignee shall enter into a written agreement with Landlord agreeing to be
directly bound to Landlord under the terms of this Lease, and (E) Tenant
provides at least thirty (30) days’ prior written notice to Landlord of such
assignment or sublease and copies of any relevant documentation relating to
same, including, but not limited to copies of such assignment, the assignee’s
financial statements, and such other documents as are necessary to permit
Landlord to determine that such assignment is to a Permitted Assignee.

16

--------------------------------------------------------------------------------




 

 

11.3

OFFER TO TERMINATE.

If Tenant desires to assign this Lease or sublease all or any part of the
Premises, Tenant will notify Landlord, and Landlord for a period of 30 days will
have the right to terminate the Lease Term. If Tenant desires to sublease only a
portion of the Premises, and such portion is subdividable (with any costs paid
by Tenant), then the right to terminate may be exercised with respect to only
that portion of the Premises to be subleased. If Landlord elects not to
terminate the Lease Term as provided in this Section 11.3, Tenant shall pay to
Landlord 100% of any net profits received by Tenant from any assignment of this
Lease or sublet of the Premises. The terms of this Section 11.3 shall not apply
to an assignment of the Lease to a Permitted Assignee.

 

 

11.4

NO RELEASE OF TENANT.

Notwithstanding any assignment or subletting, Tenant will at all times remain
fully responsible and primarily liable for the payment of Rent and compliance
with all of Tenant’s obligations under this Lease. Consent to one transfer will
not be deemed a consent to any subsequent transfer or a waiver of the obligation
to obtain consent on subsequent occasions. If Tenant’s assignee or transferee
defaults under this Lease, Landlord may proceed directly against Tenant without
pursuing remedies against the assignee or transferee.

ARTICLE XII
DEFAULTS AND REMEDIES

 

 

12.1

COVENANTS AND CONDITIONS.

Tenant’s performance of each of Tenant’s obligations under this Lease is a
condition as well as a covenant. Tenant’s right to continue in possession of the
Premises is conditioned upon such performance. Time is of the essence in the
performance by Tenant of all covenants and conditions.

 

 

12.2

DEFAULTS.

Each of the following constitutes an “Event of Default” under this Lease:

          (a) Tenant fails to pay Rent or any other sum payable to Landlord
under this Lease within 5 days after it is due;

          (b) Tenant fails to perform any of Tenant’s other obligations under
this Lease and such failure continues for a period of 30 days after notice from
Landlord; provided that if more than 30 days are reasonably required to complete
such performance, Tenant will not be in default if Tenant commences such
performance within the 30 day period and thereafter diligently pursues its
completion;

          (c) Tenant abandons the Premises; or

          (d) Tenant becomes insolvent or bankrupt, has a receiver or trustee
appointed for any part of its property, makes an assignment for the benefit of
its creditors, or any proceeding is commenced either by Tenant or against it
under any bankruptcy or insolvency laws, which proceeding is not dismissed
within 60 days; provided, however, if a court of competent jurisdiction
determines that any of the acts described in this subsection (d) is not an Event
of Default under this Lease, and a trustee is appointed to take possession (or
if Tenant remains a debtor in possession) and such trustee or Tenant assigns,
subleases, or transfers Tenant’s interest hereunder, then Landlord will receive,
as Additional Rent, the excess, if any, of the rent (or any other consideration)
paid in connection with such assignment, transfer or sublease over the rent
payable by Tenant under this Lease.

17

--------------------------------------------------------------------------------




 

 

12.3

REMEDIES.

On the occurrence of an Event of Default, Landlord may, at any time thereafter,
with or without notice or demand, and without limiting Landlord in the exercise
of any right or remedy which Landlord may have:

          (a) Terminate the Lease Term by written notice to Tenant. Tenant will
then immediately quit and surrender the Premises to Landlord, but Tenant will
remain liable as hereinafter provided. Following termination, without prejudice
to other remedies Landlord may have by reason of Tenant’s default or of such
termination, Landlord may (i) peaceably reenter the Premises upon voluntary
surrender by Tenant or remove Tenant therefrom and any other persons occupying
the Premises, using such legal proceedings as may be available; (ii) repossess
the Premises or relet the Premises or any part thereof for such term (which may
be for a term extending beyond the Lease Term), at such rental and upon such
other terms and conditions as Landlord in Landlord’s sole discretion determines,
with the right to make alterations and repairs to the Premises; and (iii) remove
all personal property therefrom.

          The amount of damages Tenant will pay to Landlord following
termination will include all Rent unpaid up to the termination of the Lease
Term, the value of any free or reduced rent provided for in this Lease, costs
and expenses incurred by Landlord due to such Event of Default and, in addition,
Tenant will pay to Landlord as damages, at the election of Landlord (if Landlord
shall elect subsection (y) below, it may cease such election at any time),
either (x) the amount, discounted to present value (at the then Federal Reserve
Bank discount rate) by which, at the time of the termination of the Lease Term
or of Tenant’s right to possession (or at any time thereafter if Landlord
initially elects damages under subsection (y) below), (i) the aggregate of the
Rent and other charges projected over the period commencing with such
termination and ending on the expiration date of this Lease exceeds (ii) the
aggregate projected rental value of the Premises for such period; or (y) amounts
equal to the Rent and other charges which would have been payable by Tenant had
the Lease Term or Tenant’s right to possession not been so terminated, payable
upon the due dates therefor specified herein following such termination and
until the expiration date of this Lease, provided, however, that if Landlord
re-lets the Premises during such period, Landlord will credit Tenant with the
net rents received by Landlord from such re-letting, such net rents to be
determined by first deducting from the gross rents received from such re-letting
the expenses incurred or paid by Landlord in terminating this Lease, and the
reasonable expenses of re-letting, including, without limitation, altering and
preparing the Premises for new tenants, brokers’ commissions and legal fees, it
being understood that any such reletting may be for a period equal to or shorter
or longer than the remaining Lease Term; and provided, further, that in no event
(i) will Tenant be entitled to receive any excess of such net rents over the
sums payable by Tenant to Landlord hereunder or (ii) will Tenant be entitled in
any suit for the collection of damages pursuant to this subsection (y) to a
credit in respect of any net rents from a re-letting except to the extent that
such net rents are actually received by Landlord prior to the commencement of
such suit.

          If the Premises or any part thereof are re-let in combination with
other space, then proper apportionment on a square foot area basis will be made
of the rent received from such re-letting and of the expenses of re-letting. In
calculating the Rent and other charges under subsection (x) above, there will be
included, in addition to the Rent, other considerations agreed to be paid or
performed by Tenant, on the assumption that all such considerations would have
remained constant for the balance of the full Lease Term hereby granted.
Landlord may re-let the Premises or any part thereof for such rent and on such
terms as it determines (including the right to re-let the Premises for a greater
or lesser term than the Lease Term, the right to re-let the Premises as part of
a larger area and the right to change the character or use made of the
Premises). Landlord will use reasonable efforts to relet the Premises and
otherwise to mitigate Tenant’s damages upon redelivery of the Premises to
Landlord. Suit or suits for the recovery of damages, or any installments
thereof, may be brought by Landlord from time to time at its election, and
nothing contained herein will be deemed to require Landlord to postpone suit
until the date when the Lease Term would have expired if it had not been
terminated hereunder.

18

--------------------------------------------------------------------------------



          (b) Maintain Tenant’s right to possession, in which case this Lease
will continue in effect whether or not Tenant has abandoned the Premises. In
such event, Landlord will be entitled to enforce all of Landlord’s rights and
remedies under this Lease, including the right to recover the Rent as it becomes
due.

          (c) Pursue any other remedy now or hereafter available to Landlord
under the laws or judicial decisions of the state in which the Property is
located.

 

 

12.4

DAMAGES.

On any termination, Landlord’s damages will include all costs and fees,
including reasonable attorneys’ fees that Landlord incurs in connection with any
bankruptcy court or other court proceeding with respect to the Lease, the
obtaining of relief from any stay in bankruptcy restraining any action to evict
Tenant, or the pursuing of any action with respect to Landlord’s right to
possession of the Premises. All such damages suffered (apart from Rent payable
hereunder) will constitute pecuniary damages which will be paid to Landlord
prior to assumption of the Lease by Tenant or any successor to Tenant in any
bankruptcy or other proceedings.

 

 

12.5

CUMULATIVE REMEDIES.

Except as otherwise expressly provided herein, any and all rights and remedies
which Landlord may have under this Lease and at law and equity are cumulative
and will not be deemed inconsistent with each other, and any two or more of all
such rights and remedies may be exercised at the same time to the greatest
extent permitted by law.

ARTICLE XIII
PROTECTION OF LENDERS

 

 

13.1

SUBORDINATION.

This Lease shall be automatically subordinated to any Mortgage encumbering the
Property. Landlord shall use commercially reasonable efforts to provide to
Tenant an instrument in commercially reasonable form providing that the ground
lessor, mortgagor or beneficiary of such Mortgage agrees that in the event of
the foreclosure or termination of such Mortgage, this Lease and the rights of
Tenant hereunder will continue in full force and effect so long as Tenant
continues to comply with all its obligations hereunder. “Mortgage” includes any
mortgage, deed of trust or ground lease, together with any amendments,
additional advances, restatements, modifications or consolidations of such
instrument. If any ground lessor, beneficiary or mortgagee elects to have this
Lease prior to the lien of its Mortgage and gives written notice thereof to
Tenant, this Lease will be deemed prior to such Mortgage whether this Lease is
dated prior or subsequent to the date of said Mortgage or the date of recording
thereof.

 

 

13.2

ATTORNMENT.

If Landlord’s interest in the Property is acquired by any ground lessor,
beneficiary, mortgagee, or purchaser at a foreclosure sale, Tenant will attorn
to the transferee of or successor to Landlord’s interest in the Property and
recognize such transferee or successor as successor Landlord under this Lease.
Tenant waives the protection of any statute or rule of law which gives Tenant
any right to terminate this Lease or surrender possession of the Premises upon
the transfer of Landlord’s interest.

19

--------------------------------------------------------------------------------



 

 

13.3

ESTOPPEL CERTIFICATES.

Within 10 days after Landlord’s request, Tenant will execute, acknowledge and
deliver to Landlord a written statement certifying: (i) that none of the terms
or provisions of this Lease have been changed (or if they have been changed,
stating how they have been changed); (ii) that this Lease has not been canceled
or terminated; (iii) the amount of and the last date of payment of the Base Rent
and other charges, and the time period covered by such payment; (iv) that
Landlord is not in default under this Lease (or if Landlord is claimed to be in
default, setting forth such default in reasonable detail); and (v) such other
information with respect to Tenant or this Lease as Landlord may reasonably
request or which any prospective purchaser or encumbrancer of the Property may
require. Landlord may deliver any such statement by Tenant to any prospective
purchaser or encumbrancer of the Property, and such purchaser or encumbrancer
may rely conclusively upon such statement as true and correct. If Tenant does
not deliver such statement to Landlord within such 10 day period, Landlord, and
any prospective purchaser or encumbrancer, may conclusively presume and rely
upon (and Tenant will be estopped from denying): (i) that the terms and
provisions of this Lease have not been changed except as otherwise represented
by Landlord; (ii) that this Lease has not been canceled or terminated except as
otherwise represented by Landlord; (iii) that not more than one month’s Base
Rent or other charges have been paid in advance; and (iv) that Landlord is not
in default under this Lease.

 

 

13.4

TENANT’S FINANCIAL CONDITION.

If at any time during the Term Tenant is not a publically traded company whose
financial statements are publically available, within 10 days after request from
Landlord no more than once in any rolling twelve month period year, Tenant will
deliver to Landlord Tenant’s financial statements (audited, if available) for
the most recent two fiscal years. Such financial statements may be delivered to
Landlord’s mortgagees and lenders and prospective mortgagees, lenders and
purchasers. Landlord shall exercise commercially reasonable efforts to keep all
non-public financial statements confidential to Landlord and such mortgagees or
prospective purchasers and their respective attorneys, accountants and
representatives, and Landlord will use them only in connection with the Property
and this Lease.

ARTICLE XIV
MISCELLANEOUS PROVISIONS

 

 

14.1

COVENANT OF QUIET ENJOYMENT.

Tenant on paying the Rent and performing its obligations hereunder will
peacefully and quietly have, hold and enjoy the Premises throughout the Lease
Term without any manner of hindrance from Landlord, subject however to all the
terms and provisions hereof.

 

 

14.2

LANDLORD’S LIABILITY.

The obligations of this Lease run with the land, and this Lease will be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. No owner of the Property will be liable under this Lease
except for breaches of Landlord’s obligations occurring while it is owner of the
Property. The obligations of Landlord will be binding upon the assets of
Landlord which comprise the Property but not upon other assets of Landlord. No
individual Representative will be personally liable under this Lease or any
other instrument, transaction or undertaking contemplated hereby.

 

 

14.3

NOTICE TO LANDLORD.

Tenant will give written notice of any failure by Landlord to perform any of its
obligations under this Lease to Landlord and to any ground lessor, mortgagee or
beneficiary under any Mortgage encumbering the Property whose name and address
have been furnished to Tenant. Landlord will not be in default under this Lease
unless Landlord (or such ground lessor, mortgagee or beneficiary) fails to cure
such non-performance within 30 days after receipt of Tenant’s notice or such
longer period as may be required to diligently complete such matter. If Landlord
(or such ground lessor, mortgagee or beneficiary) cannot perform any of its
obligations due to events beyond its reasonable control, the time provided for
performing such obligations will be extended by a period of time equal to the
duration of such events. Events beyond Landlord’s reasonable control include,
but are not limited to, acts of God, war, civil commotion, labor disputes,
strikes, fire, flood or other casualty or weather conditions, shortages of labor
or material, and Legal Requirements.

20

--------------------------------------------------------------------------------



 

 

14.4

HOLDING OVER.

If Tenant does not vacate the Premises upon the expiration or earlier
termination of this Lease, (i) Tenant will indemnify Landlord against all
damages, costs, liabilities and expenses, including attorneys’ fees, which
Landlord incurs on account of Tenant’s failure to vacate, and (ii) the Base Rent
will increase to 150% of the Base Rent then in effect and Tenant’s obligation to
pay Additional Rent will continue. Any holdover by Tenant does not constitute an
extension of the Lease or recognition by Landlord of any right of Tenant to
remain in the Premises.

 

 

14.5

LANDLORD’S CONSENT.

Tenant will pay Landlord its reasonable fees and expenses incurred in connection
with any act by Tenant which requires Landlord’s consent or approval under this
Lease.

 

 

14.6

LANDLORD’S RIGHT TO CURE.

If Tenant defaults in the performance of any obligation under this Lease,
Landlord will have the right (but is not required) to perform such obligation
and, if necessary, to enter upon the Premises. All costs incurred by Landlord
(together with interest at the rate of 15% per year but not to exceed the
highest legal rate) will be deemed to be Additional Rent under this Lease and
will be payable to Landlord immediately on demand. Landlord may exercise the
foregoing rights without waiving any of its other rights or releasing Tenant
from any of its obligations under this Lease.

 

 

14.7

INTERPRETATION.

The captions of the Articles or Sections of this Lease are not a part of the
terms or provisions of this Lease. Whenever required by the context of this
Lease, the singular includes the plural and the plural includes the singular.
The masculine, feminine and neuter genders each include the other. In any
provision relating to the conduct, acts or omissions of Tenant, the term
“Tenant” includes Tenant’s agents, employees, contractors, invitees, successors
or others using the Premises with Tenant’s express or implied permission. This
Lease does not, and nothing contained herein, will create a partnership or other
joint venture between Landlord and Tenant. A determination by a court of
competent jurisdiction that any provision of this Lease or any part thereof is
illegal or unenforceable will not invalidate the remainder of such provision,
which will remain in full force and effect.

 

 

14.8

INCORPORATION OF PRIOR AGREEMENTS; MODIFICATIONS.

This Lease is the only agreement between the parties pertaining to the lease of
the Premises. All amendments to this Lease must be in writing and signed by all
parties. Any other attempted amendment will be void.

 

 

14.9

NOTICES.

All notices, requests and other communications required or permitted under this
Lease will be in writing and personally delivered or sent by a national
overnight delivery service which maintains delivery records. Notices will be
delivered to Tenant’s Notice Address or to Landlord’s Notice Address, as
appropriate. All notices will be effective upon delivery (or refusal to accept
delivery). Either party may change its notice address upon written notice to the
other party.

21

--------------------------------------------------------------------------------




 

 

14.10

WAIVERS.

All waivers will be in writing and signed by the waiving party. Landlord’s
failure to enforce any provision of this Lease or its acceptance of Rent is not
a waiver and will not prevent Landlord from enforcing that provision or any
other provision of this Lease in the future. No statement on a payment check
from Tenant or in a letter accompanying a payment check will be binding on
Landlord. Landlord may, with or without notice to Tenant, negotiate such check
without being bound by to the conditions of such statement.

 

 

14.11

BINDING EFFECT; CHOICE OF LAW.

This Lease will bind any party who legally acquires any rights or interest in
this Lease from Landlord or Tenant, provided that Landlord will have no
obligation to Tenant’s successor unless the rights or interests of Tenant’s
successor are acquired in accordance with the terms of this Lease. The laws of
the state in which the Property is located govern this Lease. The parties hereto
waive trial by jury in any action, proceeding or counterclaim brought by any
party(ies) against any other party(ies) on any matter arising out of or in any
way connected with this Lease or the relationship of the parties hereunder.

 

 

14.12

EXECUTION OF LEASE.

This Lease may be executed in counterparts and, when all counterpart documents
are executed, the counterparts will constitute a single binding instrument.
Landlord’s delivery of this Lease to Tenant is not deemed to be an offer to
lease and will not be binding upon either party until executed and delivered by
both parties.

 

 

14.13

SURVIVAL.

All representations and warranties of Landlord and Tenant, Tenant’s indemnity
under Section 6.4, the provisions of Section 8.2 and all obligations of Tenant
to pay Additional Rent hereunder, shall survive the termination of this Lease.

 

 

14.14

SECURITY DEPOSIT.

Landlord acknowledges that it is currently holding the Security Deposit.
Landlord may, at its option, apply all or part of the Security Deposit to any
unpaid Rent or other charges due from Tenant, cure any other defaults of Tenant,
or compensate Landlord for any loss or damage which Landlord may suffer due to
Tenant’s default. If Landlord uses any part of the Security Deposit, Tenant will
restore the Security Deposit to its full amount within 10 days after Landlord’s
request. No interest will be paid on the Security Deposit, no trust relationship
is created herein between Landlord and Tenant with respect to the Security
Deposit, and the Security Deposit may be commingled with other funds of
Landlord. Upon expiration or termination of this Lease not resulting from
Tenant’s default and after Tenant has vacated the Premises in the manner
required by this Lease, Landlord will pay to Tenant any balance of the Security
Deposit not applied pursuant to this Section.

 

 

14.15

ACTS OF GOD.

In any case where either party hereto is required to do any act, delays caused
by or resulting from Acts of God, war, civil commotion, fire, flood or other
casualty, labor difficulties, shortages of labor, materials or equipment,
government regulations, unusually severe weather, or other causes beyond such
party’s reasonable control, shall not be counted in determining the time during
which work shall be completed, whether such time be designated by a fixed date,
a fixed time or a “reasonable time”, and such time shall be deemed to be
extended by the period of such delay. Notwithstanding the foregoing, the
preceding sentences shall not apply to Tenant’s obligations to pay Rent or any
other amount due hereunder, or with respect to Tenant’s obligations to carry
insurance hereunder.

22

--------------------------------------------------------------------------------



 

 

14.16

EXISTING LEASE.

As set forth in the Recitals to this Lease, this Lease amends and restates, in
its entirety, the Original Lease. Notwithstanding the foregoing, and although
this Lease is effective as of the date hereof, the Original Lease shall continue
to govern Tenant’s leasing of the Premises until 11:59 p.m. on July 31, 2010, at
which time the Original Lease shall be of no further force and effect and shall
be replaced in its entirety by this Lease.

 

 

14.17

NO OTHER BROKERS.

Landlord and Tenant each represent and warrant to the other that the Brokers are
the only agents, brokers, finders or other parties with whom it has dealt who
may be entitled to any commission or fee with respect to this Lease or the
Premises or the Property. Landlord and Tenant each agree to indemnify and hold
the other party harmless from any claim, demand, cost or liability, including,
without limitation, attorneys’ fees and expenses, asserted by any party other
than the Brokers based upon dealings with that party.

 

 

14.18

LEGAL COSTS.

In any enforcement proceeding brought by either party with respect to this
Lease, the non-prevailing party will pay to the prevailing party in such
proceeding all costs, including reasonable attorneys’ fees and court costs,
incurred by such other party with respect to said proceeding and any appeals
therefrom.

 

 

14.19

ADDITIONAL PROVISIONS.

The exhibits, if any, attached hereto, are incorporated herein by reference.

SIGNATURES FOLLOW ON NEXT PAGE

23

--------------------------------------------------------------------------------



Signed on September 9, 2010, but effective as of August 1, 2010

LANDLORD:

PARKERS LAKE I REALTY LLC, a Delaware limited liability company

 

 

 

By:

/s/ Andrew G. LeStage

 

 

Name: Andrew G. LeStage

 

 

Title: Treasurer

 

Signed on August ___, 2010, but effective as of August 1, 2010

TENANT:

UROLOGIX, INC., a Minnesota corporation

 

 

 

By:

/s/ Brian J. Smrdel

 

 

Name: Brian J. Smrdel

 

 

Title: Chief Financial Officer

 

24

--------------------------------------------------------------------------------



EXHIBIT A
THE PROPERTY

Lot 85, Block 1, Except the West 43.50 feet of said Lot 85, Cimarron East,
according to the plant thereof on file or of record in the Office of the
Registrar of Titles in and for Hennepin County, Minnesota.

Parcel 2:

Easement for common driveway as set forth in Easement Agreement dated December
11, 1986, filed January 7, 1987, as Document Number 1791098, Office of Registrar
of Titles, Hennepin County, Minnesota.

Parcel 3:

Easement for storm sewer, water main and driveway purposes as set forth in
Appurtenant Easement dated June 27, 1988, filed July 5, 1988 as Document Number
1942047, as amended by First Amendment to Appurtenant Easement dated January 13,
1989, filed January 17, 1989 as Document Number 1988599, Office of Registrar of
Titles, Hennepin County, Minnesota.

A - 1

--------------------------------------------------------------------------------



EXHIBIT B
THE PREMISES

[illustration of plan of premises]

B - 1

--------------------------------------------------------------------------------



EXHIBIT C
RULES AND REGULATIONS

1.      No sign, placard, picture, advertisement, name, notice or sun screening
shall be inscribed, displayed, printed or affixed on or to any part of the
outside or inside of the Building without the written consent of Landlord first
had and obtained and in the absence thereof, Landlord shall have the right to
remove any such sign, placard, picture, advertisement, name or notice without
notice to and at the expense of Tenant. All approved signs of lettering on doors
shall be printed, painted, affixed or inscribed at the sole risk and expense of
Tenant by a licensed contractor approved by Landlord and subject to all laws,
ordinances rules, regulations and recommendations of all governmental and
quasi-governmental authorities having jurisdiction thereover and all insurance
companies and fire rating agencies which insure the Building. Tenant shall not
place anything or allow anything to be placed near the glass of any window,
door, partition or wall which may appear unsightly from outside the Premises.
Landlord may specify a Building standard window covering for all exterior
windows.

2.      All parking shall be within the property boundaries of the Property and
within marked parking spaces. There should be no on-street parking and at no
time shall any Tenant obstruct any driveways or loading areas intended for the
use of other tenants, their employees, agents, customers and invitees. The
driveways and parking areas at the Property are for the joint and non-exclusive
use of Landlord’s tenants, their employees, agents, customers and invitees,
unless specifically marked to the contrary. In the event Tenant, its agents,
customers and/or invitees use a disproportionate portion of the parking areas,
Landlord shall have the right to restrict Tenant, its agents, customers and/or
invitees to certain parking areas. Tenant shall not permit any fleet trucks to
park overnight in the Property’s parking areas without Landlord’s prior written
approval.

3.      Unless specifically approved by Landlord in writing, no materials,
supplies or equipment shall be stored anywhere in, on or about the Building
except inside the Premises. Trash receptacles may not be placed in the service
areas except by Landlord. If Landlord does not supply trash receptacles, Tenant
shall furnish its own receptacles, and shall place such receptacles in a
location designated by Landlord.

4.      No additional locks, other than Landlord approved entry systems, shall
be placed on the doors of the Premises by Tenant nor shall any existing locks be
changed unless Landlord is immediately furnished with two keys thereto. Landlord
will, without charge, furnish Tenant with two keys for each lock on the entrance
doors to the Premises when Tenant assumes possession, with the understanding
that at the termination or expiration of the Term of this Lease the keys to the
Premises shall be returned to Landlord.

5.      Tenant will refer all contractors, contractor’s representatives and
installation technicians rendering any service on or to the Premises for Tenant
to Landlord for its approval and supervision before performance of any service.
This provision shall apply to all work performed in the Building, including, but
not limited to, installation of electrical devices and attachments and
installations of any nature affecting floors, walls, woodwork, trim, windows,
ceilings, equipment or any other portion of the Building.

6.      No Tenant shall at any time occupy or allow any person to occupy any
part of the Premises or the Property as sleeping or lodging quarters.

7.      Tenant shall not place, install or operate on the Premises or in any
part of the Property, any engine, stove or machinery, or conduct mechanical
operations or cook thereon or therein, or place or use in or about the Premises
any explosives, gasoline, kerosene, oil, acids, caustics or any other flammable,
explosive or Hazardous Material without the prior written consent of Landlord.
The foregoing shall not prohibit the use of microwave ovens.

C - 1

--------------------------------------------------------------------------------



8.      Windows facing the Building exterior shall at all times be wholly clear
and uncovered (except for such blinds or curtains or other window coverings
Landlord may provide or approve) so that a full unobstructed view of the
interior of the Premises may be had from outside the Building.

9.      The sidewalks, parking lots and exits shall not be obstructed by Tenant,
its employees, agents, contractors, subtenants or assigns or used for any
purpose other than for ingress to and egress from the Premises.

10.     Tenant shall not use, keep or permit to be used or kept any foul or
noxious gas or substance in the Premises, or permit or suffer the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building by reason of noise, odors and vibrations, or interfere
in any way with other Tenants or those having business in the Building, nor
shall any animals or birds be brought in or kept in or about the Premises or the
Building.

11.    Landlord reserves the right to exclude or expel from the Property any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who may in any manner do any act in violation of any law
or any rule or regulations of the Property.

12.     Landlord shall have the right, exercisable after notice and without
liability to Tenant, to change the name of the Building and street address of
the Building of which the Premises are a part; provided, however, if Landlord
makes such change(s), Landlord shall compensate Tenant for its reasonable
expenses incurred in connection with such change (i.e., the cost of reasonable
quantities of new stationary).

13.     Tenant shall not disturb, solicit or canvass any occupant of the
Building and shall cooperate to prevent same.

14.     Without the prior written consent of Landlord, Tenant shall not use the
name of the Building or Property in connection with or in promoting or
advertising the business of Tenant except as Tenant’s address.

15.     Landlord shall have the right to control and operate the common areas of
the Property, the public facilities thereof, as well as the facilities furnished
for the common use of all Tenants, in such manner as it deems appropriate.

16.     No satellite dish, radio, television or other aerial or equipment of any
kind may be placed or installed on the roof or on any exterior wall of the
Premises or on the grounds or common areas of the Property without the prior
written consent of Landlord in each instance. Any equipment so installed without
such written consent shall be at the sole risk of Tenant and shall be subject to
removal without notice at any time and Tenant shall pay to Landlord, on demand,
as additional rent, the cost of any damages occasioned thereby including, but
not limited to, the cost to replace any warranty voided or diminished by such
installation and the cost of removal and repairs.

17.     Landlord shall have the right from time to time to modify, add to or
delete any of these rules and regulations at Landlord’s reasonable discretion,
provided that any changes are uniformly applied to all Tenants.

C - 2

--------------------------------------------------------------------------------